Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 1 of 142 PageID #: 35
                                                                                                                       MWM / ALL
                                                                                                     Transmittal Number: 19613629
Notice of Service of Process                                                                            Date Processed: 04/07/2019

Primary Contact:           Lindsey Wagner
                           McKesson Corporation
                           1 Post St
                           Fl 33
                           San Francisco, CA 94104-5256

Electronic copy provided to:                   Kimbir Tate
                                               Kathy Gradick
                                               Carole Ungvarsky
                                               Rosemarie Cereghino
                                               Emily Wysock

Entity:                                       McKesson Corporation
                                              Entity ID Number 0493907
Entity Served:                                McKesson Corporation
Title of Action:                              Bryant C. Dunaway vs. Purdue Pharma L.P.
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Others
Court/Agency:                                 Cumberland County Circuit Court, TN
Case/Reference No:                            CCI-2018-cv-6331
Jurisdiction Served:                          Tennessee
Date Served on CSC:                           04/03/2019
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Tricia Herzfeld
                                              615-254-8801

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




             Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 2 of 142 PageID #: 36
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 3 of 142 PageID #: 37
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 4 of 142 PageID #: 38
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 5 of 142 PageID #: 39
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 6 of 142 PageID #: 40
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 7 of 142 PageID #: 41
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 8 of 142 PageID #: 42
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 9 of 142 PageID #: 43
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 10 of 142 PageID #: 44
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 11 of 142 PageID #: 45
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 12 of 142 PageID #: 46
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 13 of 142 PageID #: 47
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 14 of 142 PageID #: 48
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 15 of 142 PageID #: 49
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 16 of 142 PageID #: 50
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 17 of 142 PageID #: 51
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 18 of 142 PageID #: 52
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 19 of 142 PageID #: 53
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 20 of 142 PageID #: 54
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 21 of 142 PageID #: 55
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 22 of 142 PageID #: 56
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 23 of 142 PageID #: 57
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 24 of 142 PageID #: 58
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 25 of 142 PageID #: 59
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 26 of 142 PageID #: 60
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 27 of 142 PageID #: 61
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 28 of 142 PageID #: 62
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 29 of 142 PageID #: 63
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 30 of 142 PageID #: 64
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 31 of 142 PageID #: 65
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 32 of 142 PageID #: 66
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 33 of 142 PageID #: 67
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 34 of 142 PageID #: 68
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 35 of 142 PageID #: 69
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 36 of 142 PageID #: 70
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 37 of 142 PageID #: 71
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 38 of 142 PageID #: 72
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 39 of 142 PageID #: 73
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 40 of 142 PageID #: 74
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 41 of 142 PageID #: 75
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 42 of 142 PageID #: 76
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 43 of 142 PageID #: 77
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 44 of 142 PageID #: 78
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 45 of 142 PageID #: 79
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 46 of 142 PageID #: 80
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 47 of 142 PageID #: 81
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 48 of 142 PageID #: 82
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 49 of 142 PageID #: 83
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 50 of 142 PageID #: 84
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 51 of 142 PageID #: 85
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 52 of 142 PageID #: 86
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 53 of 142 PageID #: 87
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 54 of 142 PageID #: 88
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 55 of 142 PageID #: 89
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 56 of 142 PageID #: 90
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 57 of 142 PageID #: 91
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 58 of 142 PageID #: 92
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 59 of 142 PageID #: 93
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 60 of 142 PageID #: 94
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 61 of 142 PageID #: 95
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 62 of 142 PageID #: 96
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 63 of 142 PageID #: 97
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 64 of 142 PageID #: 98
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 65 of 142 PageID #: 99
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 66 of 142 PageID #: 100
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 67 of 142 PageID #: 101
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 68 of 142 PageID #: 102
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 69 of 142 PageID #: 103
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 70 of 142 PageID #: 104
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 71 of 142 PageID #: 105
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 72 of 142 PageID #: 106
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 73 of 142 PageID #: 107
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 74 of 142 PageID #: 108
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 75 of 142 PageID #: 109
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 76 of 142 PageID #: 110
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 77 of 142 PageID #: 111
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 78 of 142 PageID #: 112
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 79 of 142 PageID #: 113
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 80 of 142 PageID #: 114
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 81 of 142 PageID #: 115
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 82 of 142 PageID #: 116
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 83 of 142 PageID #: 117
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 84 of 142 PageID #: 118
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 85 of 142 PageID #: 119
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 86 of 142 PageID #: 120
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 87 of 142 PageID #: 121
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 88 of 142 PageID #: 122
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 89 of 142 PageID #: 123
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 90 of 142 PageID #: 124
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 91 of 142 PageID #: 125
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 92 of 142 PageID #: 126
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 93 of 142 PageID #: 127
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 94 of 142 PageID #: 128
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 95 of 142 PageID #: 129
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 96 of 142 PageID #: 130
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 97 of 142 PageID #: 131
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 98 of 142 PageID #: 132
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 99 of 142 PageID #: 133
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 100 of 142 PageID #: 134
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 101 of 142 PageID #: 135
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 102 of 142 PageID #: 136
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 103 of 142 PageID #: 137
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 104 of 142 PageID #: 138
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 105 of 142 PageID #: 139
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 106 of 142 PageID #: 140
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 107 of 142 PageID #: 141
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 108 of 142 PageID #: 142
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 109 of 142 PageID #: 143
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 110 of 142 PageID #: 144
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 111 of 142 PageID #: 145
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 112 of 142 PageID #: 146
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 113 of 142 PageID #: 147
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 114 of 142 PageID #: 148
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 115 of 142 PageID #: 149
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 116 of 142 PageID #: 150
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 117 of 142 PageID #: 151
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 118 of 142 PageID #: 152
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 119 of 142 PageID #: 153
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 120 of 142 PageID #: 154
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 121 of 142 PageID #: 155
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 122 of 142 PageID #: 156
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 123 of 142 PageID #: 157
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 124 of 142 PageID #: 158
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 125 of 142 PageID #: 159
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 126 of 142 PageID #: 160
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 127 of 142 PageID #: 161
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 128 of 142 PageID #: 162
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 129 of 142 PageID #: 163
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 130 of 142 PageID #: 164
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 131 of 142 PageID #: 165
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 132 of 142 PageID #: 166
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 133 of 142 PageID #: 167
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 134 of 142 PageID #: 168
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 135 of 142 PageID #: 169
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 136 of 142 PageID #: 170
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 137 of 142 PageID #: 171
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 138 of 142 PageID #: 172
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 139 of 142 PageID #: 173
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 140 of 142 PageID #: 174
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 141 of 142 PageID #: 175
Case 2:19-cv-00038 Document 1-2 Filed 05/03/19 Page 142 of 142 PageID #: 176
